FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE MARIA MEJIA-MORA, a.k.a.                    No. 12-70107
Oscar Garcia-Vargas,
                                                 Agency No. A091-996-085
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Jose Maria Mejia-Mora, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen, Garcia v.

Holder, 621 F.3d 906, 912 (9th Cir. 2010), and we deny the petition for review.

      Mejia-Mora filed a timely motion to reopen with new, previously

unavailable, evidence of hardship to his United States citizen daughter to support

his application for cancellation of removal. The BIA did not abuse its discretion in

denying Mejia-Mora’s motion to reopen on the ground that the new evidence of his

daughter’s diagnosis with Bell’s palsy was insufficient to establish prima facie

eligibility for cancellation of removal. See id. at 912-913.

      PETITION FOR REVIEW DENIED.




                                           2                                  12-70107